    Case 5:12-cv-00114-JPB-JPM Document 439 Filed 03/10/21 Page 1 of 2 PageID #: 11032

USCA4 Appeal: 19-1059     Doc: 101-2           Filed: 03/10/2021   Pg: 1 of 2




                                                                       FILED: March 10, 2021


                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT

                                        ___________________

                                              No. 19-1059
                                       (5:12-cv-00114-JPB-JPM)
                                          (5:12-cv-00115-JPB)
                                         ___________________

        PHILLIP ALIG; SARA J. ALIG; ROXANNE SHEA; DANIEL V. SHEA,
        Individually and on behalf of a class of persons

                      Plaintiffs - Appellees

        v.

        QUICKEN LOANS INC.; AMROCK INC., f/k/a Title Source, Inc., d/b/a Title
        Source Inc. of West Virginia, Incorporated

                      Defendants - Appellants

         and

        DEWEY V. GUIDA; APPRAISALS UNLIMITED, INC.; RICHARD HYETT

                      Defendants

                                        ___________________

                                          JUDGMENT
                                        ___________________

               In accordance with the decision of this court, the judgment of the district

        court is affirmed in part and vacated in part. This case is remanded to the district
    Case 5:12-cv-00114-JPB-JPM Document 439 Filed 03/10/21 Page 2 of 2 PageID #: 11033

USCA4 Appeal: 19-1059     Doc: 101-2        Filed: 03/10/2021    Pg: 2 of 2


        court for further proceedings consistent with the court's decision.

              This judgment shall take effect upon issuance of this court's mandate in

        accordance with Fed. R. App. P. 41.

                                               /s/ PATRICIA S. CONNOR, CLERK
